Title: To George Washington from Robert Morris, 3 July 1788
From: Morris, Robert
To: Washington, George



Sir
Richmond July 3d 1788

Capt. Stephen Gregory the bearer of these lines being called by business to Dumfries, cannot think of returning from thence without gratifying his earnest desire of paying his respects to Genl Washington, a gratification which he is very ambitious to obtain on proper terms, but which his modesty forbad him to seek without an introduction. Excuse me therefore my Good Sir for presenting to you, a Gentleman that has Served with Reputation as a Lieutenant in our late Infant Navy under Capt. Barry & others and who since the Peace has Commanded a Ship of mine & so Conducted himself as to induce me to give favourable testimony to his merit. With great respect I have the honor to be Dear Sir Your most obliged & obedient humble servt

Robt Morris

